

 
 
 
 
Exhibit 10.4(b)

AMENDMENT NUMBER TWO
to the
CELANESE CORPORATION DEFERRED COMPENSATION PLAN
 
WHEREAS, Celanese Corporation (the "Company") previously adopted the Celanese
Corporation Deferred Compensation Plan (the "Plan") effective January 1, 2008;
WHEREAS, Section 12.2 of the Plan provides that the Company may amend the Plan
at any time; and
WHEREAS, the Compensation Committee of the Company's Board of Directors has
determined that it is in the best interests of the Company to amend the Plan in
the manner set forth below, and has directed that the Plan's administrative
committee (the "Committee") prepare and sign such amendment.
NOW, THEREFORE, the Plan is amended as follows:
1.     Section 1.26 is deleted and replaced with the following:
1.26
"Participant" shall mean any Employee or Director (a) who is selected to
participate in the Plan and (b) whose executed Election Form, Beneficiary
Designation Form and other required enrollment forms are submitted to the
Committee.

2.     Section 1.29 is deleted and replaced with the following:


1.29
[RESERVED]

3.The references to "Plan Agreement" in Section 2.2(a) and the first sentence of
Section 3.7(b) are deleted.
4.The phrase "that is accepted by the Committee" in the third sentence of
Section 3.8(b) is deleted.

1



--------------------------------------------------------------------------------



5.The phrase "acceptance by the Committee" in the second to last sentence of
Section 10.2 is changed to "filing" and the phrase "and accepted by the
Committee" in the last sentence of Section 10.2 is deleted.
6.Section 10.6 is deleted and is replaced with the following:
10.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant.

7.The phrase "and accepted by" is deleted from the last sentence of Section
11.2.
8.Sections 12.3 and 12.4 are deleted and replaced with the following:
12.3
[RESERVED]

12.4
Effect of Payment. The full payment of the Participant's vested Account Balance
in accordance with the applicable provisions of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan.

9.Section 16.2 is deleted and replaced with the following:
16.2
Interrelationship of the Plan and the Trust. The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.

10.Section 17.3 is deleted and replaced with the following:


17.3
Employer's Liability. The Company's liability for the payment of benefits shall
be defined only by the Plan. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan. Employers
under the Plan shall have no obligations to pay any amounts under the Plan.

The changes made by this amendment are effective on the date set forth below.

2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment Number Two is signed this day 22nd day of
December, 2008.




 
CELANESE CORPORATION DEFERRED
COMPENSATION PLAN COMMITTEE
 
 
 
For the Committee
 
 
 
 
 
By:
/s/ Patrick R. Carroll
 
 
 
 
 
ATTEST:
/s/ Jan Dean
 
 
 
Jan Dean
 




3

